THE LAW OFFICES OF

ANDREW J. FRIscH, PLLC

ONE PENN PLAZA
53rd FLOOR
NEW YORK, NEW YORK 10119
(212) 285-8000

FAX: (646) 304-0352 November 14, 2019

JASON D. WRIGHT
ADMITTED IN NEW YORK. VIRGINIA
AND THE DISTRICT OF COLUMBIA
OF COUNSEL

By ECF

The Honorable Edward R. Korman
United States District Judge
Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Re: United States v. Aleksandr Zhukov
Criminal Docket No. 18-633 (ERK)
Dear Judge Korman:
On behalf of Aleksandr Zhukov in the above-referenced case, I write to confirm

that I consent to an exclusion under the Speedy Trial Act from November 13, 2019, to the date of
the next scheduled conference, November 20, 2019.

Respectfully submitted,
/s/

Andrew J. Frisch

cc: AUSA Alex Mindlin

WWW.ANDREWFRISCH.COM
